Dissenting Opinion

MacElree, P. J., specially presiding.
— My colleagues are aware of the fact that I do not agree with the majority of this court that the motions in arrest of judgment should be sustained.
No useful purpose will be served by my filing an extensive argumentative dissenting opinon.
Even after a careful study of the comprehensive and scholarly opinion of Judge Milner and the emphatic and succinct concurring opinion of Judge Waters, I still feel that I cannot concur in their judgment in these matters.
The verdicts which I rendered in these matters indicated what I believed and still believe to have been a just disposition of the same.
While the words “blackmail” and “extortion” may in the opinion of some be synonymous terms, they are nonetheless used as titles to two distinct offenses.
It was and is my opinion that the offense entitled “Extortion” by section 4318 of The Penal Code of June 24, 1939, P. L. 872, is a separate and distinct offense from that entitled “Blackmail”, section 4801 of the code.
In my opinion it is not the name used in the title that governs but rather the language of the section which defines the offense.
Defendants in this matter, represented by one of the ablest and outstanding trial lawyers in Pennsylvania, at no time prior to their conviction raised any question, either by demurrer or otherwise, challenging the right of the Commonwealth to indict them under the section entitled “Blackmail.”
Neither was there at any time interposed the affirmative defense of the statute of limitations.
While sharing my colleagues’ disapproval of the ex*554tremely unorthodox means invoked by the Commonwealth to secure and perpetuate the testimony of the witness, Ellerbe, I do not share the conclusion that his testimony must be utterly excluded as a matter of law, particularly in view of the fact that there was substantial, although not complete, corroboration.
The means that were used might tend to discredit the testimony in the minds of a jury, but I can find no appellate court authority for the legal conclusion reached by the majority of this court that such means impeach the testimony.
This latter question was the subject of extensive argument at the conclusion of the Commonwealth’s case and, after hearing argument and after full consideration, I then resolved the question of the credibility of Ellerbe’s testimony against defendants.
A majority of this court are of the opinion that Ellerbe’s testimony must be utterly excluded and that there was, therefore, lacking sufficient competent evidence to sustain these convictions.
If their conclusions are correct, I concede that to be true as to s®me of the bills of indictment, i.e., those charging blackmail.
It must be borne in mind, however, that at no time was there a motion to strike out the testimony of the witness, Ellerbe, and I am firmly of the opinion that under all the circumstances his credibility was a question of fact for the judge sitting as a jury.
In my opinion, none of the conclusions reached by Judges Milner and Waters justify setting aside the verdict rendered in bill 1014 in which Thomas E. Costello was charged in three counts with having conspired to intimidate, levy blackmail and extort from one William Marshall, from one Earl Wimberly and from one Esther B. Manuel.
For the foregoing reasons I must respectfully dissent.